          Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 1 of 13




 1 Marc J. Randazza (NV Bar No. 12265)
   Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3 4035 S. El Capitan Way
 4 Las Vegas, NV 89147
   Telephone: 702-420-2001
 5 Facsimile: 305-437-7662
   ecf@randazza.com
 6
   Attorneys for Defendants,
 7 Stephen Fairfax and MTechnology
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10

11 SWITCH, LTD.,                                         Case No.: 2:17-cv-02651-GMN-EJY
   a Nevada limited liability company,
12
13                 Plaintiff,                            REPLY IN SUPPORT OF DEFENDANT’S
                                                         REQUEST FOR A PRETRIAL
14         vs.                                           CONFERENCE AND SUBMISSION OF
                                                         PROPOSED PROTECTIVE ORDER
15 STEPHEN FAIRFAX; MTECHNOLOGY;
   DOES 1 through 10; and ROE ENTITIES 11
16 through 20, inclusive,
17
                   Defendants.
18
19 1.0     Introduction

20         Plaintiff Switch, Ltd. (“Switch”) filed this case nearly two years ago. For the first several

21 months after they were served, Defendants MTechnology (“MTech”) and Stephen Fairfax struggled
22 to understand why Switch demonstrated little interest in litigating this case. For example, while
23 Defendants removed this case on October 12, 2017, Switch did not even request an early case
24 conference until May 10, 2018, nearly seven months after removal. Moreover, while this is a case for
25 the alleged misappropriation of trade secrets, Switch has refused to identify the trade secrets
26
27
                                                       -1-
28                      Reply in Support of Defendant’s Request for a Pretrial Conference
                                  and Submission of Proposed Protective Order
                                             2:17-cv-02651-GMN-EJY
           Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 2 of 13




 1 Defendants allegedly misappropriated, despite repeatedly promising Defendants that they would do
 2 so. Ironically, Switch now complains of delay.
 3           As the case currently stands, Defendants remain unsure of what Switch specifically alleges that
 4 they did. Switch’s failure to provide any information regarding what it is specifically accusing
 5 Defendants of doing makes it impossible for Defendants to engage in discovery. For example, the
 6 expert disclosure deadline is currently set for October 10, 2019, and Defendants are trying to locate
 7 an expert despite having little idea what their expert will need to testify to. The case cannot continue
 8 to proceed like this, and Defendants request that the Court either enter the protective order submitted
 9 by Defendants MTech and Stephen Fairfax and/or conduct a pretrial conference at its earliest possible
10 opportunity.

11           In its Response, Switch makes baseless accusations of Defendants’ supposed delay. It supports
12 those accusations with material misrepresentations in an attempt to convince the Court to sanction
13 Defendants. As discussed below, Defendants MTech and Mr. Fairfax feel that Switch’s conduct is
14 sanctionable, as its misrepresentations to this Court were intentional.1 However, Defendants will not
15 request sanctions at this time and merely ask that this Court adopt the protective order that they
16 submitted so that this case can finally move forward.
17 2.0       MTech and Stephen Fairfax fulfilled any meet and confer requirements

18           Switch accuses Defendants of refusing to abide by meet and confer requirements in an attempt
19 to have this Court sanction Defendants. Switch’s demand for sanctions is absurd. Switch knew that
20 Defendants would be submitting their proposed protective order after the parties’ final phone
21 conference. In fact, Switch was the party that suggested the parties submit competing protective
22 orders. Switch accuses Defendants of acting in bad faith to provide cover for its attempt to have this
23 Court bless its desire to abuse process through the language in its proposed protective order.
24
25
            1
              Switch’s Response appears to have been signed by Mark Hutchison of the Hutchison & Steffan law firm.
26 Defendants  do not impute the misrepresentations made in the Response to Mr. Hutchison, who only appeared in the case
   on the day that the Response was filed. Moreover, Defense counsel knows Mr. Hutchison personally and knows him to
27 be an honest and capable attorney. It appears that he merely believed the facts as conveyed by his client.
                                                             -2-
28                         Reply in Support of Defendant’s Request for a Pretrial Conference
                                      and Submission of Proposed Protective Order
                                                   2:17-cv-02651-GMN-EJY
          Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 3 of 13




 1          In their Request for an Early Case Conference, Defendants informed the Court that
 2 Defendants met and conferred with Switch prior to filing so that the Court would know that
 3 Defendants attempted to resolve the dispute amicably before troubling the Court. However,
 4 Defendants do not believe that this Court’s meet and confer rules are applicable to the filed Request.
 5 LR 16-2 provides that any party can request a pretrial conference at any time to expedite disposition
 6 of the case. It does not demand that the parties engage in a formal meet and confer process.
 7          However, if there are meet and confer requirements at issue here, MTech and Mr. Fairfax
 8 undoubtedly satisfied them by engaging in numerous telephone conferences and exchanging
 9 numerous emails with Switch’s in-house counsel. When Defendants submitted their Request for
10 Pretrial Conference (Doc. # 48) on September 3, 2019, Plaintiff Switch knew that they would be doing

11 so and, in fact, had invited Defendants to do so mere days earlier. Defendants felt they needed to
12 submit the Request in order to move this matter forward. During each meet and confer conference,
13 it became increasingly clear that Switch knew that the Court would not approve a Protective Order
14 that allowed it to take discovery in this case for the primary purpose of gaining information about its
15 competitors, causing it to ask for increasingly pointless meet and confer conferences to avoid
16 explaining its wishes to the Court. (See Declaration of Ronald Green, at ¶ 3; Declaration of Marc
17 Randazza, at ¶¶ 6-7.)

18          The parties’ first meet and confer conference was scheduled for 1:30 p.m. on July 30, 2019.
19 (See July 29-31, 2019 Email Exchange between Piers Tueller, Ronald Green, and Sam Castor, attached
20 hereto as Exhibit A.) Switch stated that it would be submitting its proposed Protective Order to the
21 Court later that week if the meet and confer conference was unproductive. (See id.) However, Switch
22 blew off that meet and confer, subsequently stating that it was unavailable even though Switch
23 proposed the date and the time of the call. (See id.)
24          On July 31, 2019, Defense counsel spoke with Mr. Tueller. (See Declaration of Ronald Green,
25 at ¶ 4.) But, that call did not result in a resolution of the issues.
26
27
                                                         -3-
28                        Reply in Support of Defendant’s Request for a Pretrial Conference
                                    and Submission of Proposed Protective Order
                                               2:17-cv-02651-GMN-EJY
          Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 4 of 13




 1          On August 9, 2019, Defendants provided Switch with proposed Protective Order revisions.
 2 Two weeks later, on Friday, August 23, 2019, Switch proposed additional revisions, demanded a meet
 3 and confer conference, and stated that it would submit its proposed Protective Order to the Court if
 4 Defendants did not agree with Switch’s revisions by Monday, August 26, 2019. (See August 23, 2019
 5 Email from Sam Castor to Ronald Green, attached as Exhibit B.) Those revisions were largely
 6 targeting the ability to discover Switch’s competitors’ trade secrets. The clear abuse of process made
 7 it legally and ethically impossible for the Defense to agree.
 8          On August 23, 2019, the parties again conferred. (See Declaration of Ronald Green, at ¶ 5.)
 9 Defendants did not agree to Switch’s proposed language, yet Switch did not submit its proposed
10 Protective Order to the Court the following Monday as it had promised it would if MTech did not

11 capitulate. (See id.) Thereafter, on August 26, 2019, Defense counsel provided Defendants’ final
12 proposal for language for a Stipulated Protective Order. (See August 26-27 Email Exchange Between
13 Ronald Green and Sam Castor, attached as Exhibit C.) On August 27, 2019, Sam Castor proposed
14 one final meet and confer conference to “find mutually acceptable language.” (See id.) His email stated
15 that, if the final meet and confer conference was unsuccessful, the parties would file separate proposed
16 Protective Orders. (See id.)
17          On August 29, 2019, the parties conducted yet another conference. (See Declaration of Ronald

18 Green, at ¶ 6; Declaration of Marc Randazza, at ¶ 7.) However, Mr. Castor did not attempt to “find
19 mutually acceptable language.” (See Declaration of Ronald Green, at ¶ 6; Declaration of Marc
20 Randazza, at ¶ 7.) Instead, he simply demanded that Defendants accept Switch’s draft of the Protective
21 Order. (See Declaration of Ronald Green, at ¶ 6; Declaration of Marc Randazza, at ¶ 7.) Defendants
22 would not accede to his demands and filed their Request for Pretrial Conference and Proposed
23 Protective Order on September 3, 2019. Given the number of times and the length of time that the
24 parties debated this issue, it was clear that it was time for outside help.
25          After Defendants filed the Request, Sam Castor sent yet another demand for an additional
26 meet and confer conference that inexplicably accused Defendants of “stalling.” (See September 3, 2019
27
                                                        -4-
28                       Reply in Support of Defendant’s Request for a Pretrial Conference
                                   and Submission of Proposed Protective Order
                                              2:17-cv-02651-GMN-EJY
          Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 5 of 13




 1 Email from Sam Castor to Ronald Green, attached as Exhibit D.) On September 4, 2019, Defense
 2 counsel wrote a letter to Mr. Castor, explaining why none of his proposals had been acceptable to
 3 Defendants. (See September 4, 2019 Letter from Marc Randazza to Sam Castor, attached as Exhibit
 4 E.)
 5          Defendants do not believe that they were required to meet and confer with Switch prior to
 6 requesting a pretrial conference. In the spirit of courtesy, they engaged in numerous conversations
 7 with Switch prior to filing. Immediately prior to their final meet and confer conference, Switch stated
 8 that the parties would file separate proposed Protective Orders if they could not reach agreement.
 9 Now, Switch has the gall to demand that this Court sanction Defendants for doing just that. There is
10 no basis for imposing sanctions on Defendants. Defendants negotiated the language of the protective

11 order with Switch until they realized that the negotiations were futile. Despite numerous attempts and
12 a final impasse, the parties were unable to resolve this issue without Court intervention.
13          If this Court does enter Switch’s protective order draft, Defendants will, of course, abide by
14 that order. However, it deviates significantly from what parties are typically permitted to do with highly
15 confidential information, and appears to be Switch’s attempt to ask this Court for permission to abuse
16 process. Therefore, Defendants could not voluntarily agree to its language. However, resisting Switch’s
17 attempts to fundamentally alter the provisions of typical protective orders is hardly a basis for

18 sanctions. In fact, it is quite bizarre that a party is seeking sanctions because the other party would
19 not agree to ask the Court for permission to commit abuse of process.
20 3.0      Switch misrepresents the parties’ attempts to engage in informal e-discovery
21          Switch devotes a substantial portion of its Response to the parties’ attempts to engage in
22 informal electronic discovery. Its purpose for doing so is to accuse Defendants of using e-discovery
23 to delay this case. Switch is not being honest with this Court.
24          The parties did meet in Boston, Massachusetts on August 28, 2018 at 10:00 a.m. (See
25 Declaration of Stephen Fairfax, at ¶ 9; Declaration of Marc Randazza, at ¶ 3; Declaration of Steven
26 Bauer, at ¶¶ 4-5.) Specifically, Stephen Fairfax, accompanied by his attorney in this case, Marc
27
                                                        -5-
28                       Reply in Support of Defendant’s Request for a Pretrial Conference
                                   and Submission of Proposed Protective Order
                                              2:17-cv-02651-GMN-EJY
            Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 6 of 13




 1 Randazza, and his Boston patent counsel, Stephen Bauer, met with Sam Castor and Anne-Marie Birk,
 2 in-house counsel for Switch. Switch chose the time for the meeting and proposed it as an informal
 3 mediation. Nevertheless, despite this meeting including four attorneys, two from each side, Switch’s
 4 in-house counsel arrived and stated that the meeting would be short as they had a 12:00 p.m. flight
 5 back to Las Vegas. (See Declaration of Stephen Fairfax, at ¶ 10; Declaration of Marc Randazza, at ¶ 3;
 6 Declaration of Steven Bauer, at ¶ 5.)
 7            Needless to say, this “mediation” was doomed ab initio.
 8            The meeting consisted largely of Switch baselessly accusing MTech and Mr. Fairfax of
 9 ringleading a massive nationwide conspiracy to steal Switch’s intellectual property. While Switch
10 refused to identify the allegedly misappropriated trade secrets at the meeting, the parties did agree to

11 discuss an electronic discovery protocol that might assist them in settling the case without litigation.
12 (See Declaration of Stephen Fairfax, at ¶ 13; Declaration of Marc Randazza, at ¶ 4; Declaration of
13 Steven Bauer, at ¶¶ 6-11.)
14            In its Response, Switch indicates that the Boston meeting and subsequent discussions
15 regarding e-discovery were directly linked to the discovery period in this case. That is a clear
16 misrepresentation. Discovery in this case was stayed by the Court, along with all other deadlines, on
17 February 1, 2019. Prior to that date, none of the parties took any discovery in this case.2 Rather, the

18 parties had spent the preceding five months attempting to agree upon an e-discovery protocol outside
19 of this Court’s purview.
20            The parties’ discussions regarding e-discovery were specifically related to their attempts to
21 settle this case. (See July 23, 2018 Email Exchange between Christopher Austin and Ronald Green,
22
23             2
                 Switch apparently attempted to serve Requests for Production upon Mr. Fairfax and MTech in or around March
     of 2018. However, discovery had not yet commenced at that time, and Defendants never received it, as Switch attempted
24   to serve those Requests to an email address that did not exist. Defendants discuss this in detail in their Reply in Support
     of Motion for Temporary Stay of Discovery (Doc. # 26). At one point, Switch did acknowledge that it failed to serve
25   discovery upon Defendants in March of 2018. (See November 8-13, 2018 Email Exchange between Christopher Austin
     and Ronald Green, attached hereto as Exhibit F.) Despite this acknowledgement, Switch has reversed itself multiple times
26   and incorrectly claimed that discovery was served in March of 2018. (See May 22, 2019 Email from Anne-Marie Birk to
     Ronald Green, attached hereto as Exhibit G; May 23, 2019 Letter from Ronald Green to Anne-Marie Birk, attached
27   hereto as Exhibit H.)
                                                                -6-
28                            Reply in Support of Defendant’s Request for a Pretrial Conference
                                         and Submission of Proposed Protective Order
                                                     2:17-cv-02651-GMN-EJY
          Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 7 of 13




 1 attached hereto as Exhibit I, stating that “[i]n the context of settlement discussions, … Sam [Castor]
 2 is pressing for” a meeting date in Boston.) In fact, on July 23, 2018, the parties agreed not to proceed
 3 with discovery in this case until they determined whether settlement would be possible through
 4 informal e-discovery. (See id.) Throughout the process, the parties were clear with each other and the
 5 Court that e-discovery discussions were inextricably intertwined with settlement and not part of
 6 ordinary discovery. (See Stipulation and (Proposed) Order to Stay Proceedings (Doc. # 37), at ¶ 2
 7 (stating that “the parties are in the process of engaging in informal discovery to attempt to resolve this
 8 lawsuit”); Joint Status Report (Doc. # 42), at 1 (informing the Court that the parties are engaging “in
 9 informal electronic discovery in an effort to settle this dispute without engaging in litigation”).)
10          Switch violated Federal Rule of Evidence 408(a) by discussing the parties’ settlement efforts

11 with the Court. Moreover, it misrepresented those discussions to this Court in order to falsely accuse
12 Defendants of unjustifiably delaying this case. Defendants have no choice but to elaborate on those
13 settlement discussions to negate Switch’s false “contention of undue delay.” FRE 408(b).
14          Switch is correct that it met with Defendants and their counsel on August 28, 2018 to discuss
15 e-discovery and settlement issues. (See Response, at 3.) However, Switch skips ahead nearly 7 months,
16 to March 7, 2019, as though nothing happened in the interim. (See id., at 4.) While it is unnecessary to
17 give this Court a lengthy play-by-play of the parties’ settlement efforts, MTech and Mr. Fairfax believe

18 that it would be beneficial for the Court to be aware of the timeline’s greatest hits:
19          •   In its Response, Switch misrepresents that Defendants engaged in “protracted delays and
20              unfortunate gamesmanship” throughout the e-discovery process. (Response, at 1.) In fact,
21              Defendants were more proactive in moving informal discovery forward than Switch.
22              Defendants MTech and Stephen Fairfax provided Switch with 3 separate proposals
23              intended to steer negotiations. (See October 9, 2018 Letter from Ronald Green to
24              Christopher Austin and Sam Castor, attached hereto as Exhibit J; February 1, 2019 Letter
25              from Ronald Green to Christopher Austin, attached hereto as Exhibit K; April 29, 2019
26              Letter from Ronald Green to Christopher Austin, attached as Exhibit L.) Defendants’
27
                                                        -7-
28                       Reply in Support of Defendant’s Request for a Pretrial Conference
                                   and Submission of Proposed Protective Order
                                              2:17-cv-02651-GMN-EJY
     Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 8 of 13




1         proposals served as the basis for the parties’ negotiations regarding the e-discovery
2         framework.
3     •   Plaintiff’s Response indicates that Defendants did not raise the issue of confidentiality or
4         a protective order until after July 19, 2019. (See Response, at 3.) However, after the August
5         28, 2018 meeting, Defendants raised those concerns almost immediately in conversations
6         with Plaintiff’s counsel. In fact, on October 9, 2018, in a letter to Christopher Austin and
7         Sam Castor, Defendants expressed concern that Switch had not provided an agreed upon
8         protective order, suggested keywords for e-discovery, a list of allegedly misappropriated
9         trade secrets, or proposed search parameters. (See October 9, 2018 Letter.) The letter
10        specified that Defendants would not move forward with e-discovery absent those things.

11        (See id.)
12    •   Because it was difficult for Defendants to engage in e-discovery without knowing what
13        Switch was specifically accusing them of doing, Defendants only agreed to allow Switch
14        to take electronic discovery if Switch agreed to provide Defendants with a list of the trade
15        secrets that Defendants allegedly misappropriated, which Switch agreed to do. Switch even
16        informed the Court that it would be providing Defendants with a trade secret list “during
17        the week of May 6, 2019.” (See Doc. # 42, at ¶ 3.) Switch blew off that deadline and never

18        provided Defendants with a list of the allegedly misappropriated trade secrets. (See May
19        10-14, 2019 Email Exchange between Christopher Austin and Ronald Green, attached
20        hereto as Exhibit M; Declaration of Ronald Green, at ¶ 8.) Despite the identity of the
21        allegedly misappropriated trade secrets being the key issue in this case, Switch has, to this
22        day, refused to identify them to Defendants.
23    •   The parties could not move forward with e-discovery until Switch provided Defendants
24        with a list of keywords that it wanted searched. This was initially discussed at the August
25        28, 2018 meeting. (See Declaration of Stephen Fairfax, at ¶ 13.) Switch did not provide a
26        proposed list of keywords for nearly 8 months. (See April 12, 2019 Email and Attachment
27
                                                     -8-
28                    Reply in Support of Defendant’s Request for a Pretrial Conference
                                and Submission of Proposed Protective Order
                                           2:17-cv-02651-GMN-EJY
            Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 9 of 13




 1                from Christopher Austin to Ronald Green, attached hereto as Exhibit N.)3 Yet Switch
 2                claims Defendants have engaged in sanctionable delay.
 3            •   The keyword list Plaintiffs provided was incomplete and nonsensical. Defendants sent
 4                Switch correspondence to inquire as to what nearly every aspect of it was intended to
 5                mean. (See April 18, 2019 Email Exchange and Attachment between Ronald Green and
 6                Christopher Austin, attached hereto as Exhibit O.) During a subsequent telephone call,
 7                Switch’s outside counsel admitted that Switch’s in-house lawyers were not focused on this
 8                matter and had not reviewed the keyword list prior to its transmission to Defendants. (See
 9                Declaration of Ronald Green, at ¶ 9.)
10            •   On April 25, 2019, Defendants asked Switch for a new list of keywords that had been

11                approved by Switch’s in-house counsel and were assured that Switch would send it shortly.
12                (See April 24-25, 2019 Email Exchange between Ronald Green and Christopher Austin,
13                attached as Exhibit P.) Switch never transmitted another list of keywords to Defendants.
14                (See Declaration of Ronald Green, at ¶ 9.)
15            •   Prior to retaining OpenText to assist the parties in e-discovery, the parties retained Epiq,
16                an e-discovery provider suggested by and often used by Switch. During a call between
17                Defendant Stephen Fairfax and Epiq in February of 2019, after months of negotiations,

18                Epiq relayed to Mr. Fairfax that it intended to allow Switch’s “in-house search team” to
19                review Defendants’ documents in derogation of the parties’ agreement and to likely store
20                Defendants’ sensitive business information, which included highly confidential
21                information about some of Switch’s main competitors, on a server owned by Switch. (See
22                February 19, 2019 Email from Ronald Green to Christopher Austin, attached as Exhibit
23                Q.) This required the parties to essentially start the e-discovery process over again with
24                OpenText, another e-discovery provider.
25
26
             3 On April 12, 2019, Switch also promised to provide Defendants with “a list of misappropriated trade secrets

27 shortly.” As stated, none was ever provided.
                                                             -9-
28                          Reply in Support of Defendant’s Request for a Pretrial Conference
                                       and Submission of Proposed Protective Order
                                                  2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 10 of 13




 1          •   While the parties were negotiating with the parameters of e-discovery, on more than one
 2              occasion, Defendants inquired as to why Switch was not moving the discussions forward.
 3              (See December 13, 2018 Email from Ronald Green to Christopher Austin, attached as
 4              Exhibit R; December 18, 2018 Email Exchange between Ronald Green and Christopher
 5              Austin, attached as Exhibit S; December 27, 2018 Email from Ronald Green to
 6              Christopher Austin, attached hereto as Exhibit T; January 24-25, 2019 Email Exchange
 7              between Ronald Green and Christopher Austin, attached hereto as Exhibit U.)
 8          Switch’s Response skips over nearly the entire e-discovery negotiation period and
 9 recommences with OpenText asking to speak with Defendant Stephen Fairfax on April 5, 2019 to
10 discuss logistics and the anticipated volume of data collection. (See Response, at 4.) Shortly thereafter,

11 Defendants informed Switch and OpenText that they could not intelligently discuss those issues
12 without a list of keywords and the allegedly misappropriated trade secrets. (See Declaration of Ronald
13 Green, at ¶ 10.)
14          As noted above, Switch provided Defendants with an incomprehensible list of keywords on
15 April 12, 2019 and never provided Defendants with the list of allegedly misappropriated trade secrets.
16 As such, the call between Mr. Fairfax and OpenText did not occur. However, contrary to Switch’s
17 allegation that “Mr. Fairfax never provided any assistance or response to the discovery effort,”

18 Defendants continued to move e-discovery forward as much as they could without a workable list of
19 keywords or a list of trade secrets.
20          For example, OpenText transmitted a list of questions to Defendants on April 12, 2019, which
21 Defendants’ counsel answered on a subsequent call between Switch’s counsel, Defendants’ counsel,
22 and OpenText. (See April 12, 2019 Email from OpenText to Ronald Green, attached hereto as Exhibit
23 V; Declaration of Ronald Green, at ¶ 10.) Defendants additionally continued to move forward with
24 proposing revisions to and finalizing the parties’ contract with OpenText. (See April 24-25 Email
25 Exchange, Exhibit P.) Switch abruptly terminated the process in an email from Switch’s in-house
26 counsel, Anne-Marie Birk, dated May 22, 2019. (See May 22, 2019 Email, Exhibit G.)
27
                                                        - 10 -
28                       Reply in Support of Defendant’s Request for a Pretrial Conference
                                   and Submission of Proposed Protective Order
                                              2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 11 of 13




 1          It is unfortunate that Switch elected to disregard the Federal Rules of Evidence in raising
 2 settlement negotiations with this Court that are irrelevant to any of the issues currently before it.
 3 Defendants regret that they were required to burden this Court with the actual facts regarding those
 4 negotiations. However, Plaintiff’s allegations of Defendants’ attempts to delay this case are false and
 5 should be disregarded by the Court.
 6 4.0      Defendants adequately explained why they could not accept Switch’s language
 7          MTech and Mr. Fairfax adequately explained why Switch’s proposed protective order language
 8 was unacceptable. Switch has informed Defendants and their counsel on multiple occasions that
 9 MTech and Mr. Fairfax are not Switch’s “primary targets.” (See Request (Doc. # 48) and exhibits
10 thereto; Declaration of Stephen Fairfax, at ¶ 14; Declaration of Marc Randazza, at ¶ 5; Declaration of

11 Ronald Green, at ¶ 7.) Rather, Switch’s primary target is Aligned Data Centers, which is one of
12 MTech’s clients and Switch’s primary competitors. (See Declaration of Stephen Fairfax, at ¶ 7.)
13 Defendants cannot allow Switch to abuse this litigation to acquire the protected intellectual property
14 of its competitors and cannot accept any protective order that gives Switch the explicit right to do so.
15          Switch also complains that MTech and Stephen Fairfax did not accept their proposal that the
16 Protective Order contain language stating that Defendants “will preserve a copy of all information
17 searched and produced, for subpoena in other matters related to this matter.” (Response, at 6.)

18 However, Mr. Randazza’s September 4, 2019 letter to Mr. Castor was clear regarding why Defendants
19 rejected that proposal. Specifically, such language could conceivably give this Court jurisdiction to
20 decide some discovery disputes in separate litigation in another state or federal court. Moreover, the
21 phrase “other matters related to this matter” is incredibly broad and vague and not necessarily even
22 limited to separate litigation filed by Switch. If Switch wants Defendants to preserve documents related
23 to separate litigation matters concerning third parties to this litigation, it can follow the necessary
24 procedures for doing so.
25          Finally, Switch complains that Defendants have not yet produced any documents because a
26 protective order is not in place. As stated, since the documents Switch wants concern the intellectual
27
                                                        - 11 -
28                       Reply in Support of Defendant’s Request for a Pretrial Conference
                                   and Submission of Proposed Protective Order
                                              2:17-cv-02651-GMN-EJY
           Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 12 of 13




 1 property and business operations of Switch’s competitors, Defendants need to limit Switch’s ability
 2 to misuse those documents to the greatest extent possible. Moreover, Switch has absolutely no basis
 3 to object that Defendants will not provide documents until a protective order issues, considering that
 4 Switch objected to every single document production request issued by Defendants for the exact same
 5 reason. (See Plaintiff’s Responses to First Set of Requests for Production of Documents, attached
 6 hereto as Exhibit W.)
 7 5.0       Conclusion
 8           Switch’s Response is misleading and misstates the progression of the case thus far. While
 9 Defendants believe that the contents of its Response are sanctionable, as it is attempting to mislead
10 the Court, Defendants do not request sanctions at this time.4 Instead, they request that the Court issue

11 the Protective Order submitted by Defendants so that this case can finally move forward.
12           Dated: September 24, 2019.                   Respectfully submitted,
13                                                        /s/ Marc J. Randazza
14                                                        Marc J. Randazza (NV Bar No. 12265)
                                                          Ronald D. Green (NV Bar No. 7360)
15                                                        Alex J. Shepard (NV Bar No. 13582)
                                                          RANDAZZA LEGAL GROUP, PLLC
16                                                        4035 S. El Capitan Way
                                                          Las Vegas, NV 89147
17

18                                                        Attorneys for Defendants
                                                          Stephen Fairfax and MTechnology
19
20
21
22
23
24
25
26
             4
              While MTech and Stephen Fairfax are not requesting sanctions at the moment, they reserve the right to do so
27 in the future if Switch’s conduct continues as it has thus far.
                                                               - 12 -
28                           Reply in Support of Defendant’s Request for a Pretrial Conference
                                       and Submission of Proposed Protective Order
                                                     2:17-cv-02651-GMN-EJY
        Case 2:17-cv-02651-GMN-EJY Document 53 Filed 09/24/19 Page 13 of 13




1                                                                      Case No. 2:17-cv-02651-GMN-EJY
2                                    CERTIFICATE OF SERVICE
3          I HEREBY CERTIFY that on September 24, 2019, I electronically filed the foregoing
4 document with the Clerk of the Court using CM/ECF. I further certify that the forgoing document
5 was served via electronic service through the United States District Court for the District of Nevada’s
6 ECF System upon each party in the case who is registered as an electronic case filing user with the
7 Clerk.
8
9                                                  Respectfully Submitted,

10                                                 /s/Crystal C.S. Sabala
                                                   Employee,
11                                                 Randazza Legal Group, PLLC
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                                      - 13 -
28                     Reply in Support of Defendant’s Request for a Pretrial Conference
                                 and Submission of Proposed Protective Order
                                            2:17-cv-02651-GMN-EJY
